DETAILED ACTION
	EXAMINER’S AMENDMENT	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 11, please add ”The touch panel according to claim 1,” after the claim number “11.” In line 1.
Claim 11, please delete the limitation of “A touch panel provided in a processing apparatus and receiving inputs of a moving direction and a movement amount of a moving mechanism positioned on a moving path between a first position and a second position, wherein the moving mechanism includes a transfer arm and is configured and arranged to move a workpiece, wherein the touch panel, comprises: 
A numeric keypad for inputting the movement amount of the moving mechanism; and
An arrow key for setting the moving direction of the moving mechanism to one of a first direction toward the first position on the moving path and a second direction toward the second position on the moving path,”



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691